Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the following features:
Claim 1:
determining a version space associated with a set of data comprising a pool of unlabeled samples and a first plurality of labeled samples, wherein the version space includes a first set of classifiers corresponding to the first plurality of labeled samples;
selecting, from the pool of unlabeled samples, a second plurality of unlabeled samples comprising informative samples and non-informative samples, wherein a respective informative sample corresponds to a first hyperplane which intersects the version space, and wherein a respective non-informative sample corresponds to a second hyperplane which does not intersect the version space;
acquiring labels corresponding to the second plurality of unlabeled samples to obtain a third plurality of labeled samples; and
updating the first set of classifiers based on the third plurality of labeled samples to obtain a second set of classifiers in the version space, thereby improving accuracy of the first set of classifiers.

Claim 12:
determining a version space associated with a set of data comprising a pool of unlabeled samples and a first plurality of labeled samples, 8 wherein the version space includes a first set of classifiers 9 corresponding to the first plurality of labeled samples;
selecting, from the pool of unlabeled samples, a second plurality of unlabeled samples comprising informative samples and non-informative samples, wherein a respective informative sample corresponds to a first hyperplane which intersects the version space, and wherein a respective non-informative sample corresponds to a second hyperplane which does not intersect the version space;
acquiring labels corresponding to the second plurality of unlabeled samples to obtain a third plurality of labeled samples; and
updating the first set of classifiers based on the third plurality of labeled samples to obtain a second set of classifiers in the version space, thereby improving accuracy of the first set of classifiers.

For example, McMahn (US 2019/0227980) discloses selecting a subset of client computing devices from a pool of available client computing devices; providing a machine-learned model to the selected client computing devices; receiving, from each selected client computing device, a local update for the machine-learned model; determining a differentially private aggregate of the local updates; and determining an updated machine-learned model based at least in part on the data-weighted average of the local updates, but does not expressly disclose the above claimed features. 
For example, Yu (US 9,607,272) discloses predictive coding system updates a plurality of training documents for an untrained classification model based on a plurality of additional documents. The plurality of additional documents are selected from a plurality of unlabeled documents based on a decision hyperplane associated with a first trained classification model. The predictive coding system provides the updated plurality of training documents to the untrained classification model to cause the untrained classification model to be retrained and to cause a second trained classification model to be generated, but does not expressly disclose the above claimed features.
For example, Johnson (US 2017/0116544) discloses electronic document review field and, more particularly, to various apparatuses and methods of implementing batch-mode active learning for technology-assisted review (TAR) of documents (e.g., legal documents), but does not expressly disclose the above claimed features.
For example, Wu (US 20180040336) discloses blind bandwidth extension. The system selects a prediction model from a number of stored prediction models that were generated using an unsupervised clustering method (e.g., a k-means method) and a supervised regression process (e.g., a support vector machine), and extends the bandwidth of an input musical audio signal, but does not expressly disclose the above claimed features.
As such, claims 1 and 12 are in condition for allowance. 
Claims 2-11 and 13-20 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/12/2022